LAWRENCE E. MOONEY, Chief Judge.
Frank Hooper, Jr., appeals from the judgment convicting him of destruction of property. Because there is no final, ap-pealable judgment,' we dismiss the appeal.
The appellant was found guilty of destruction of property by the St. Louis *493County Municipal Court. The court suspended imposition of sentence and placed the appellant on probation for one year. The appellant has now filed his notice of appeal from this judgment.
In prosecutions for ordinance violations, the rules of criminal procedure apply. St. Louis County v. Afshari, 978 S.W.2d 27 (Mo.App. E.D.1998). The right of appeal in criminal cases is limited by statute to final judgments. Section 547.070, RSMo 2000. In criminal cases, a judgment is final for purposes of appeal when the judgment and sentence are entered. State v. Welch, 865 S.W.2d 434, 435 (Mo.App. E.D.1993). Where imposition of sentence is suspended, the judgment is not final and a defendant may not appeal it. State v. Lynch, 679 S.W.2d 858, 860 (Mo. banc 1984). Here, the court suspended imposition of the appellant’s sentence. As a result, there is no final, appealable judgment.
We have a duty to sua sponte determine whether we have jurisdiction and if we lack jurisdiction to entertain an appeal, then it should be dismissed. Fischer v. City of Washington, 55 S.W.3d 372, 377 (Mo.App. E.D.2001). On the Court’s own motion, the appellant’s appeal is dismissed without prejudice for lack of a final, ap-pealable judgment.
LAWRENCE E. MOONEY, C.J., LAWRENCE G.CRAHAN and ROBERT G. DOWD, JR., JJ., concurring.